Citation Nr: 0429591	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-23 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 RO decision which denied service 
connection for a back disability.  In May 2004, the veteran 
testified at a Travel Board hearing before the undersigned 
member of the Board.

The Board notes that the veteran's claim originally included 
a claim for a compensable rating for residuals of service-
connected malaria.  However, at his May 2004 hearing, the 
veteran and his representative indicated that they no longer 
wished to pursue the claim for a compensable rating for 
malaria.  Thus, this issue is not presently before the Board.


FINDINGS OF FACT

1.  In a March 2001 decision, the RO denied service 
connection for a back disability; this decision was not 
appealed.  

2.  Evidence received since that time is cumulative or 
redundant, or does not relate to an unestablished fact 
necessary to substantiate the claim, and the additional 
evidence does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a back disability; and the 
March 2001 RO decision remains final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
February 1942 to October 1945.  His service medical records 
show one complaint of a back ache during service, but are 
otherwise negative for a back disability.  No diagnosis of a 
back disability was made, and his separation examination is 
negative for a back disability.

Private medical records dated in March 1997 show the veteran 
with complaints of chronic low back pain.  He reported that 
the pain had been present for many years and had progressed 
in both its severity and frequency.  He indicated occasional 
radiation into the anterior portion of his thighs after 
walking, but had no numbness, tingling, or motor weakness in 
his lower extremities.  He reported no bowel or bladder 
dysfunction.  X-rays indicated severe diffuse degenerative 
joint disease of the lumbar spine, with multiple marginal 
syndesmophyte indicative of diffuse idiopathic skeletal 
hyperostosis (DISH) syndrome.  Following physical 
examination, the examiner's assessments were chronic back 
pain with radiographic evidence of DISH syndrome and leg pain 
which might be partially due to spinal stenosis.  Records 
dated in August 1998 indicate an impression of chronic 
bilateral lower lumbar/upper sacral radiculopathy, presumably 
due to structural back disease with lumbar stenosis and/or 
midline disc compression.  In July 1999, an impression of 
chronic bilateral S1-2 radiculopathies presumed secondary to 
lumbar stenosis and/or disk disease was rendered.  In October 
1999, an impression of chronic bilateral S1-2 radiculopathies 
manifested by gastrocnemius weakness and absent ankle jerks 
presumed secondary to lumbar stenosis was indicated.  X-rays 
dated in November 1999 showed degenerative changes of the 
cervical spine with mild anterior subluxation of C4 on C5.  

VA outpatient treatment records from 2000 show complaints of 
low back pain for years in February.  In March he was 
assessed with low back pain with a history of compression 
fracture of the spine.  He was noted as having an ataxic 
gait.  

In January 2001, the veteran was given a VA spine 
examination.  He reported a longstanding history of chronic 
low back pain which he said began in 1942 when he fell off a 
jeep during his military service.  He stated that his pain 
radiated to both lower extremities.  He reported that he 
walked with a cane, and was unable to walk more than a block 
due to fatigue.  Sitting or standing for long periods 
exacerbated his back pain.  He said that he had taken 
medications and undergone physical therapy for relief from 
his back pain.  He indicated that he had been told that he 
had S1-S2 radiculopathy as well as degenerative disc disease 
of the lumbar spine with lumbar canal stenosis.  Following 
physical examination, the examiner's impression was 
degenerative disk disease with lumbar canal stenosis of the 
lumbosacral spine with S1-S2 radiculopathy with significant 
moderate kyphoscoliosis with evidence of pain, stiffness, and 
fatigability.  The examiner opined that it was as likely as 
not that the veteran's physical activities during service had 
contributed to the initiation of the pathologic process that 
had resulted in his current back condition.

Also in January 2001, the veteran was given a VA brain and 
spinal cord examination.  Following physical examination, the 
examiner's impression was chronic lumbosacral degenerative 
joint disease with straightening of the lumbar lordosis and 
some scoliosis.  The examiner opined that the veteran's 
chronic back ache was related to his military injury, and 
said that his low back pain had been present for a long time 
and was a separate entity from his cervical spine disease 
which was probably acquired later.

In March 2001, the RO denied the veteran's claim for service 
connection for a back disability.  The veteran did not appeal 
this decision, and it became final.

Private medical records dated in April 2001 show the veteran 
being seen with back pain.  It was indicated that he had 
multiple problems including spinal stenosis with bilateral S1 
radiculopathies, cervical spine disease, and a lesion of 
unknown etiology in his upper cervical spine which 
contributed to his gait changes, overall weakness, and back 
pain.  

In a letter dated in January 2002, Dr. Julia Bull stated that 
the veteran had been treated on three occasions in the mid-
1970s with chiropractic manipulation for what appeared to be 
a right sacroiliac problem.

In February 2002, the veteran submitted his application to 
reopen his claim for service connection for a back 
disability.

X-rays of the thoracic spine dated in August 2002 show mild 
scoliosis and degenerative changes.  There was no obvious 
fracture or subluxation.

Private medical records dated in April 2003 show the veteran 
being seen with complaints of a constant headache.  Following 
examination, impressions included cervical lumbosacral 
osteoarthritis and disk disease, with local pain and multiple 
radiculopathies.  A magnetic resonance image (MRI) of the 
cervical spine found degenerative changes throughout the 
cervical spine involving the disks and facet joints.  Canal 
stenosis was greatest at C5-6, and there was evidence of 
foraminal narrowing at several levels.  Additionally, MRIs of 
the cervical spine and brain together raised the possibility 
of a lesion in the spinal cord at the right of the 
cervicomedullary junction.  

In May 2004, the veteran testified at a Travel Board hearing 
at the RO.  He said that he injured his back in the military 
when he fell while trying to get into a jeep.  He stated that 
he didn't seek medical attention, and had experienced back 
problems since.  He reported that he would have periodic 
exacerbations of his back pain.  He said that regular 
physical therapy helped him minimize his back pain.  

II.  Analysis

A. VCAA

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in a letter 
dated in February 2002 and in the June 2003 statement of the 
case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  
Under the circumstances of the case, a VA examination is not 
necessary to decide the claim on appeal.  Service, VA, and 
private medical records have been associated with the claims 
file, and there do not appear to be any outstanding medical 
records that are relevant to this appeal.  The appellant was 
advised to provide VA with information concerning any 
evidence he wanted VA to obtain or to submit the evidence 
directly to VA.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


B.  New and material evidence for service connection for a 
back disability

A March 2001 RO decision denied service connection for a back 
disability.  Such decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence has been submitted since then, and if so reopened, 
the claim will be reviewed on a de novo basis.  38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991). 

In February 2002, the veteran applied to reopen the 
previously denied claim for service connection.  As 
applicable to the present appeal, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R.  § 3.156(a) (2003).

At the time of the RO's 2001 decision, evidence of record 
included the veteran's service medical records, some VA and 
private post-service treatment records, and VA examinations.  
These records showed that the veteran had a current back 
disability.  However, upon consideration of these records, 
the RO found that there was no objective evidence of record 
which related the veteran's current back disability to his 
complaint of a back ache on one occasion during service, and 
therefore denied the claim for service connection for a back 
disability.

Evidence received since the RO's 2001 decision consists of 
private treatment records which show continuing treatment for 
a back disability.  As the existence of a back disability was 
a previously known fact, such medical records are cumulative 
and not new.  Moreover, the additional medical records do not 
link a current back disability with service or with a 
service-connected disability, and therefore such records are 
not material evidence, as they do not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

Since the RO's 2001 decision, the veteran has again asserted 
that he has a back disability which is attributable to 
service; however, this assertion was previously considered 
and is not new evidence.  Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999).  Moreover, as a layman the veteran has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition, and his statements on such are not material 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The Board concludes that new and material evidence has not 
been submitted since the 2001 RO decision.  Thus the claim 
for service connection for a back disability is not reopened, 
and the 2001 RO decision remains final.


ORDER

The application to reopen a claim for service connection for 
a back disability is denied.

	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



